DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-11 are pending.
2017/0147808

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/27/20 was filed after the mailing date of the Claims on 03/05/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a as being anticipated by Kravitz [US 2017/0147808].
a method for a blockchain smart contract time envelope, comprising: 
accessing, by a processor, a data file shared by one or more computing nodes participating in a blockchain system, wherein the data file comprises plurality of transactions and plurality of blocks; [Kravitz: 0001; A time-sequenced immutable database, for example implemented using block chain technology (also as " blockchain"), is a distributed database that is implemented using a plurality of nodes. The nodes each maintain a copy of a sequentially growing list or ledger of data records or query one or more other nodes]
storing one or more transactions in the block chain system; and [Kravitz: 0057; storing transactions such as transaction database]
recording a sequence of the plurality of transactions journaled on the blockchain system. [Kravitz: 0019, 0060; transaction database as an example of a time -sequenced immutable database implemented using a plurality of computing nodes]
Claim 2:  Kravitz: 0026; discussing the method as claimed in claim 1, wherein a block comprises a time stamped verification record of the plurality of transactions journaled on the blockchain system.
Claim 3:  Kravitz: 0029, 0060; discussing the method as claimed in claim 2, wherein the time-stamped verification of the plurality of transactions journaled on the blockchain system, comprises; receiving at least one request to include the plurality of transactions, each with additional data as a new time-sequenced block on the blockchain system; using criteria that includes at least one processor generated period of time or a settable number of transactions received to determine how many transactions go into a new  [Kravitz: 0034, 0041]
Claim 4:  Kravitz: 0036, 0040; discussing the method as claimed in claim 3, wherein a time sequenced blockchain activity takes place on both a device chain level and an event chain level of each data event or transaction depending on a configuration of a data within a smart contract system.
Claim 5:  Kravitz: 0060; discussing the method as claimed in claim 4, wherein a time sequencing based on inter-dependencies between a number of journaled transactions on a device chain and event chain, or multi-chain platform.
Claim 6:  Kravitz: 0040; discussing the method as claimed in claim 5, wherein an independent task is executed at a same time signal stamp.
Claim 7:  Kravitz: 0001; discussing the method as claimed in claim 5, wherein an independent task is executed in parallel as separate blockchain event ledgers.
Claim 8:  Kravitz: 0001; discussing the method as claimed in claim 5, wherein a data transaction defined by a smart contract configuration are both recognized by a node device chain and a node data event ledger.
Claim 9:  Kravitz: 0029; discussing the method as claimed in claim 3, wherein the adding results from each of the independent tasks as the new block on the blockchain includes adding a new block that records a new transaction with a time stamp in the blockchain system.
Claim 10:  Kravitz: 0049-0050; discussing the method as claimed in claim 3, wherein the adding results from each of the independent tasks as the new block on the blockchain 
As per claim 11:	Kravitz teach a system for a blockchain smart contract time envelope, comprising: 
a processor, for accessing a data file shared by one or more computing nodes participating in a blockchain system, wherein the data file comprises plurality of transactions and plurality of blocks; [Kravitz: 0001; A time-sequenced immutable database, for example implemented using block chain technology (also as " blockchain"), is a distributed database that is implemented using a plurality of nodes. The nodes each maintain a copy of a sequentially growing list or ledger of data records or query one or more other nodes] 
storing one or more transactions in the block chain system; and  [Kravitz: 0057; storing transactions such as transaction database]
recording a sequence of the plurality of transactions journaled on the blockchain system. [Kravitz: 0019, 0060; transaction database as an example of a time -sequenced immutable database implemented using a plurality of computing nodes]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435